Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
	Claims 1-4, 6-9 and 16-19 are currently active in the application with claims 1, 7-9 and 16-19 being amended and claims 10-13 and 15 being cancelled by the Applicant.
Response to Amendment
	Applicant’s amendments received July 27, 2021 and the Declaration of Marnik Wastyn dated April 1, 2019 as amended have been carefully considered and found to be convincing and sufficient in overcoming all the rejections contained in the non-final rejection of April 27, 2021.  Therefore these rejections have been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Senkeleski in view of Ziegler as evidenced by Weisser, do not teach or suggest every limitation of the instant claims and Applicant’s claim of unexpected results is convincing.
Senkeleski discloses a process for thermally inhibiting a native starch or flour at a pH of between 7 and 12 at a temperature above 125°C wherein the starch is dried to less than 1% moisture in dry air.  Senkeleski does not disclose that the native starch has a moisture content between 98% and 99%.  Senkeleski also does not disclose the use of a spiral conveyor to effect the drying.  Ziegler discloses the use of a spiral conveyor to thermally process corn starch in air.  Ziegler does not disclose the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4, 6-9 and 16-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B CALL/Primary Examiner, Art Unit 1732